In an action for a declaratory judgment that certain restrictive covenants of record are no longer effective, plaintiff appeals from an order dismissing so much of the first and second causes of action of the complaint as allege that an in rem tax lien foreclosure action instituted by plaintiff in 1946 wiped out and cancelled restrictive covenants existing of record prior to the levying of the tax forming the basis of the foreclosure action. Order affirmed, with one bill of $10 costs and disbursements to respondents filing briefs. No opinion. Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur. [193 Misc. 239.]